Gileillan, C. J.
It is conceded that if the judge of the seventh judicial district had authority to approve the assignee’s bond, the ease was rightly decided in the court below. Gen. St. 1878, c. 64, § 5, provides that “the ~udge of any district shall discharge the duties of *130the judge of any other district when convenience or the public interest requires it.” We think such a case as this comes directly within the intent of this provision. It was made to subserve convenience. The only persons whose convenience was involved were the assignee and his sureties, who lived in the same place with the judge who approved the bond; and, to go before the judge of the eleventh judicial district, they would have been obliged to travel a great distance. The bond showed where the parties to it resided, and that was a sufficient showing that convenience justified the judge in acting.
Order affirmed.